Olivee, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, relate to certain glass Christmas tree ornaments exported from the Western Zone of Germany, directly or indirectly, by Lauscher Glasindustrie or Siegfried Heinkelein and entered at Baltimore, Md.
The cases are before me on a written stipulation of submission that shows export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the articles in question, and that establishes such statutory value for the merchandise in each case to be the appraised value, less the amounts added under duress, packing included, and I so hold. Judgment will be rendered accordingly.